In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-0220V
                                       UNPUBLISHED


    ADAM MACKAY,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: November 23, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

      On February 27, 2020, Adam MacKay filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration after an influenza (“flu”) vaccine on December 7, 2017. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On July 16, 2021, Respondent filed his Rule 4(c) report in which he contested
Petitioner’s entitlement to compensation. On November 4, 2021, Petitioner filed additional
medical records relating to his injury. ECF No. 25. On November 23, 2021, Respondent
filed an Amended Rule 4(c) Report in which he concedes that Petitioner is entitled to
compensation in this case. Respondent’s Amended Rule 4(c) Report at 1. Specifically,

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent states that “Petitioner had no history of pain, inflammation, or dysfunction of
his left shoulder; pain occurred within 48 hours after receipt of an intramuscular
vaccination; pain was limited to the shoulder in which the vaccine was administered; and
no other condition or abnormality has been identified to explain Petitioner’s shoulder
pain.” Id. at 9. Respondent further agrees that the scope of damages to be awarded is
limited to Petitioner’s SIRVA and its related sequelae only. Id. at 10.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2